McKEE, J.
This was an action to determine the title of •the plaintiffs to certain parcels of land described in the complaint and to enjoin the defendant from trespassing upon the same, and from asserting any title thereto. The court found that the plaintiffs were owners of only a portion of the land, and that they were not entitled to any relief. Upon this finding a temporary injunction, which had been issued in the case, was dissolved, and judgment was entered in favor of defendant “for costs and disbursements incurred on account of the injunction, taxed at seventeen dollars and eighty cents,” and also in favor of the plaintiffs against the defendant “for *268their costs and disbursements incurred in the trial of the issue of title to the real property described in the pleadings in the case, taxed at $467.25.” The defendant moved to modify the decision and judgment by striking out the said judgments, and inserting in lieu thereof the following: ‘ ‘ That the defendant is entitled to judgment for his costs and disbursements incurred in this action.” This the court refused to do, and, we think, the refusal was error. For, as the action invoked the title of the plaintiffs to the land described in the pleadings, and the court decided that the plaintiffs had no cause of action against the defendant, the defendant was entitled, of course, to judgment for his costs and disbursements incurred in the trial of the action: Code Civ. Proc., sec. 1024, subd. 5, see. 1022.
Order reversed and cause remanded, and court is directed to modify its decision and judgment as requested.
We concur: McKinstry, J.; Boss, J.